DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A (Figs. 1-2, 4) in the reply filed on 10/05/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Currently claims 1-13 are pending, but claim 13 is withdrawn from examination as directed to non-elected subject matter, and claims 1-12 are examined as follows.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Touch control method integrating fingerprint recognition and touch operation modes”.
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:
Claim 1 line 6 recites “if result of the determining is yes…” but claim 1 fails to recite what happens if the result of the determining in line 5 (sensing distance) is no.  For the purpose of examination, the word “if” in claim 1 line 6 was interpreted as “when”.
Claim 12 line 6 recites “if result of the determining is yes…” but claim 12 fails to recite what happens if the result of the determining in line 5 (sensing distance) is no.  For the purpose of examination, the word “if” in claim 12 line 6 was interpreted as “when”.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose “A touch control method, configured to control a touch operation mode and a fingerprint recognition mode, the method comprising: providing a touch device, wherein the touch device comprises a plurality of touch electrodes, and each touch electrode comprises a plurality of sensing electrodes; determining whether an object is located in a sensing distance of the touch electrodes; if result of the determining is yes, detecting a sensing group of the touch electrodes sensing the object; determining whether an electrode amount in the sensing group is greater than or equal to a first value and less than or equal to a second value; determining whether a sensing time of a predetermined proportion of the touch electrodes in the sensing group is greater than or equal to a predetermined time; if the electrode amount is greater than or equal to the first value and less than or equal to the second value, and if the sensing time is greater than or equal to the predetermined time, executing the fingerprint recognition mode; and if the electrode amount is less than the first value or greater than the second value, or if the sensing time is less than the predetermined time, executing the touch operation mode”. Dependent claims 1-11 are allowable for at least the same reason.
Regarding claim 12, the prior art fails to disclose “A touch control method, configured to control a touch operation mode and a fingerprint recognition mode, the method comprising: 
providing a touch device, wherein the touch device comprises a plurality of sensing electrodes; determining whether an object is located in a sensing distance of the sensing electrodes; if result of the determining is yes, detecting a sensing group of the sensing electrodes sensing the object; determining whether a sensing time of a predetermined proportion of the sensing electrodes in the sensing group is greater than or equal to a predetermined time; if the sensing time is greater than or equal to the predetermined time, executing the fingerprint recognition mode; and if the sensing time is less than the predetermined time, executing the touch operation mode”.
Liao et al. in CN-105389053-A discloses a touch control method (Fig. 6) configured to control a touch operation mode and a fingerprint recognition mode based on a time of touch (see translation with respect to Fig. 6), but Liao et al. fail to disclose “determining whether an object is located in a sensing distance of the sensing electrodes”, or a determination including a predetermined proportion of the sensing electrodes in the sensing groups as necessary for claims 1 and 12, Liao also fails to disclose “determining whether an electrode amount in the sensing group is greater than or equal to a first value and less than or equal to a second value” as also required for claim 1.
Derckx et al. in US 2022/0301336 disclose a touch control method (Fig. 2) configured to control a touch operation mode and a fingerprint recognition mode based on a subregion of electrodes that are active on a low resolution scan that includes detecting proximity to the touch array (par. 79-83), but Derckx fails to disclose “determining whether a sensing time of a predetermined proportion of the touch electrodes in the sensing group is greater than or equal to a predetermined time” as necessary for claims 1 and 12, Derckx also fails to disclose “determining whether an electrode amount in the sensing group is … less than or equal to a second value” as also required for claim 1.
Jun in US 2021/0191554 disclose a touch control method (Fig. 8) configured to control a touch operation mode and a fingerprint recognition mode based on density of touch electrodes (Fig. 8 and par. 123-126) but fails to disclose “determining whether an object is located in a sensing distance of the sensing electrodes”,  “determining whether a sensing time of a predetermined proportion of the touch electrodes in the sensing group is greater than or equal to a predetermined time” as necessary for claims 1 and 12, Jun also fails to disclose “determining whether an electrode amount in the sensing group is … less than or equal to a second value” as also required for claim 1.
Other prior art related to triggering a fingerprint mode from a touch mode and based on different triggering conditions than claim 1 are El-Khoury et al. in US 2016/0364591 (Figs. 5 and 10) based on whether fingerprinting is required, Lin et al. in US 2016/0054844 (Fig. 3) based on whether touch is at fingerprint detection zone and Jeon et al. in US 2021/0141481 (Fig. 10A) based on pressure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621